Exhibit 10.1

 

FORM OF STOCKHOLDER AGREEMENT

 

This STOCKHOLDER AGREEMENT (this “Agreement”) is made and entered into as of
February 22, 2016 by and between MKS INSTRUMENTS, INC., a Massachusetts
corporation (“Parent”), and the undersigned stockholder (“Stockholder”) of
NEWPORT CORPORATION, a Nevada corporation (the “Company”).

 

W I T N E S S E T H:

 

WHEREAS, concurrently with the execution and delivery hereof, Parent, PSI
Equipment, Inc., a Nevada corporation and a wholly owned Subsidiary of Parent
(“Merger Sub”), and the Company are entering into an Agreement and Plan of
Merger of even date herewith (as it may be amended or supplemented from time to
time pursuant to the terms thereof, the “Merger Agreement”), which provides for
the merger (the “Merger”) of Merger Sub with and into the Company in accordance
with its terms and subject to its conditions;

 

WHEREAS, Stockholder is the beneficial owner (as defined in Rule 13d-3 under the
Exchange Act) of such number of shares of each class of capital stock of the
Company as is indicated on the signature page of this Agreement; and

 

WHEREAS, as a material inducement to the willingness of Parent and Merger Sub to
enter into the Merger Agreement, Parent has required that Stockholder enter into
this Agreement;

 

NOW, THEREFORE, in consideration of the premises, and of the representations,
warranties, covenants and agreements contained herein, and intending to be
legally bound hereby, Parent and Stockholder hereby agree as follows:

 

1.                                      Certain Definitions.  Capitalized terms
used but not otherwise defined herein shall have the respective meanings
ascribed thereto in the Merger Agreement.  For purposes of this Agreement, the
following terms shall have the respective meanings set forth below:

 

(a)         “Constructive Sale” means with respect to any security, a short sale
with respect to such security, entering into a futures or forward contract to
deliver such security or entering into any other transaction that has the effect
of either directly or indirectly pledging, encumbering or assigning such
security.

 

(b)         “Shares” means (i) all shares of capital stock of the Company owned,
beneficially or of record, by Stockholder as of the date hereof, and (ii) all
additional shares of capital stock of the Company acquired by Stockholder,
beneficially or of record, during the period commencing with the execution and
delivery of this Agreement and expiring on the Expiration Date (as such term is
defined in Section 7); provided, that no Share that is Transferred by
Stockholder in a manner expressly permitted by this Agreement shall be deemed a
Share for the purposes of this Agreement following such Transfer.

 

(c)          “Transfer” means, with respect to any security, the direct or
indirect assignment, sale, transfer, tender, exchange, pledge, hypothecation, or
the grant, creation or

 

--------------------------------------------------------------------------------


 

suffrage of a Lien upon, or the gift, grant or placement in trust, or the
Constructive Sale or other disposition of such security (including transfers by
testamentary or intestate succession, by domestic relations order or other court
order, or otherwise by operation of law) or any right, title or interest therein
(including any right or power to vote to which the holder thereof may be
entitled, whether such right or power is granted by proxy or otherwise), or the
record or beneficial ownership thereof.

 

2.                                      Transfer and Voting Restrictions.

 

(a)         At all times during the period commencing with the execution and
delivery of this Agreement and expiring on the Expiration Date (as defined in
Section 7), Stockholder shall not, except in connection with the Merger,
Transfer or suffer a Transfer of any of the Shares.  Notwithstanding anything to
the contrary in this Agreement, this Section 2(a) shall not prohibit a Transfer
of the Shares by Stockholder (i) to any Person who is a family member of
Stockholder (as the term “family member” is defined by Form S-8 promulgated
under the Securities Act (or any successor or comparable form)), (ii) upon the
death of Stockholder, (iii) pursuant to any written trading plan in effect on
the date of this Agreement intended to satisfy the requirements of Rule 10b5-1
under the Exchange Act, (iv) to an Affiliate of Stockholder, (v) that results
from the withholding by the Company, or sale by Stockholder, to the extent
necessary to cover Taxes incurred upon (1) the exercise and settlement of any
Company SAR of Stockholder that otherwise would expire in accordance with its
terms prior to the Expiration Date, or (2) the vesting of any Company RSU of
Stockholder prior to the Expiration Date, or (vi) to any person or entity if and
to the extent required by any non-consensual legal order, by divorce decree or
similar Law; provided, that a Transfer referred to in clauses (i), (ii) and
(iv) of this sentence shall be permitted only if, as a precondition to such
Transfer, the transferee agrees in writing to be bound by all of the terms of
this Agreement.

 

(b)         Except as otherwise permitted by this Agreement or by order of a
court of competent jurisdiction, Stockholder will not knowingly or intentionally
commit any act that would reasonably be expected to restrict or affect
Stockholder’s legal power, authority and right to vote any of the Shares. 
Without limiting the generality of the foregoing, except for this Agreement and
as otherwise permitted by this Agreement, Stockholder shall not enter into any
voting agreement with any Person with respect to any of the Shares, grant any
Person any proxy (revocable or irrevocable) or power of attorney with respect to
any of the Shares, deposit any of the Shares in a voting trust or otherwise
enter into any agreement or arrangement with any Person limiting or affecting
Stockholder’s legal power, authority or right to vote any of the Shares in favor
of the approval of the Proposed Transaction (as such term is defined in
Section 3).

 

(c)          In furtherance of this Agreement, and concurrently herewith,
Stockholder shall and hereby does authorize the Company or the Company’s counsel
to notify the Company’s transfer agent that there is a stop transfer order with
respect to all of the Shares during the time this Agreement is in effect.  At
the request of Parent, Stockholder shall cause to be provided to Parent evidence
of such stop transfer order.

 

2

--------------------------------------------------------------------------------


 

3.                                      Agreement to Vote Shares.

 

(a)         Prior to the Expiration Date, at every meeting of the stockholders
of the Company called, and at every adjournment or postponement thereof, and on
every action or approval by written consent of the stockholders of the Company,
Stockholder (in Stockholder’s capacity as such) shall appear at the meeting or
otherwise cause the Shares to be present thereat for purposes of establishing a
quorum and, to the extent not voted by the Persons appointed as proxies pursuant
to this Agreement, vote (i) in favor of the adoption and approval of the Merger
Agreement and the approval of the other transactions contemplated thereby
(collectively, the “Proposed Transaction”), (ii) against the approval or
adoption of any proposal made in opposition to, or in competition with, the
Proposed Transaction, and (iii) against any Acquisition Proposal or any other
action that could reasonably be expected to impede, interfere with, delay,
postpone, discourage or adversely affect the consummation of the Proposed
Transaction.  Notwithstanding the foregoing, nothing in this Agreement shall
require Stockholder to vote or otherwise consent to any amendment to the Merger
Agreement or the taking of any action that would result in the amendment,
modification or a waiver of a provision therein, in any such case, in a manner
that decreases the amount or changes the form of the Merger Consideration. 
Except as expressly set forth in this Section 3(a), Stockholder shall not be
restricted from voting in favor of, against or abstaining with respect to any
other matter presented to the stockholders of the Company.

 

(b)         If Stockholder is the beneficial owner, but not the record holder,
of any of the Shares, Stockholder agrees to take all actions necessary to cause
the record holder and any nominees to vote all of the Shares in accordance with
Section 3(a).

 

4.                                      Grant of Irrevocable Proxy.

 

(a)         Stockholder hereby irrevocably appoints, until the Expiration Date,
Parent and each of its executive officers or other designees (the
“Proxyholders”), as Stockholder’s proxy and attorney-in-fact (with full power of
substitution and re-substitution), and grants to the Proxyholders full
authority, for and in the name, place and stead of Stockholder, to vote the
Shares, to instruct nominees or record holders to vote the Shares, or grant a
consent or approval in respect of the Shares solely in accordance with
Section 3.

 

(b)         Stockholder hereby revokes any proxies heretofore given by
Stockholder in respect of the Shares and agrees to execute any further agreement
or form reasonably necessary or appropriate to confirm and effectuate the grant
of the proxy contained herein.

 

(c)          Stockholder hereby affirms that the irrevocable proxy set forth in
this Section 4 is given in connection with the execution of the Merger
Agreement, and that such irrevocable proxy is given to secure the performance of
the duties of Stockholder under this Agreement.  Stockholder hereby further
affirms that the irrevocable proxy is coupled with an interest, is intended to
be irrevocable in accordance with the provisions of Section 78.355 of the NRS,
and may under no circumstances be revoked.  The irrevocable proxy granted by
Stockholder herein is a durable power of attorney and shall survive the
dissolution, bankruptcy or incapacity of Stockholder.

 

3

--------------------------------------------------------------------------------


 

(d)         The Proxyholders may not exercise this irrevocable proxy on any
matter except as provided above.  Stockholder may vote the Shares on all other
matters.

 

(e)          Parent may terminate this proxy at any time by written notice to
Stockholder.  Notwithstanding anything to the contrary in this Agreement, this
proxy shall automatically terminate upon the valid termination of this Agreement
in accordance with Section 7.

 

5.                                      Action in Stockholder Capacity Only. 
Stockholder is entering into this Agreement solely in Stockholder’s capacity as
a record holder and beneficial owner, as applicable, of Shares and not in
Stockholder’s capacity as a director or officer of the Company.  Nothing herein
shall limit or affect Stockholder’s ability to act as an officer or director of
the Company.

 

6.                                      Representations and Warranties of
Stockholder.  Stockholder hereby represents and warrants to Parent as follows:

 

(a)         (i) Stockholder is the beneficial or record owner of the Shares
indicated on the signature page of this Agreement free and clear of any and all
Liens; and (ii) Stockholder does not beneficially own any securities of the
Company other than the Shares set forth on the signature page of this Agreement.

 

(b)         As of the date hereof and for so long as this Agreement remains in
effect (including as of the date of the Company Stockholders Meeting, which, for
purposes of this Agreement, includes any adjournment or postponement thereof),
except as otherwise provided in this Agreement, Stockholder has full power and
authority to (i) make, enter into and carry out the terms of this Agreement and
to grant the irrevocable proxy as set forth in Section 4; and (ii) vote all of
the Shares in the manner set forth in this Agreement without the consent or
approval of, or any other action on the part of, any other Person (including any
Governmental Entity), except for any such consent, approval or action that,
individually or in the aggregate, would not materially impair Stockholder’s
ability to perform Stockholder’s obligations under this Agreement.  Without
limiting the generality of the foregoing, Stockholder has not entered into any
voting agreement (other than this Agreement) with any Person with respect to any
of the Shares, granted any Person any proxy (revocable or irrevocable) or power
of attorney with respect to any of the Shares, deposited any of the Shares in a
voting trust or entered into any arrangement or agreement with any Person
limiting or affecting Stockholder’s legal power, authority or right to vote the
Shares on any matter.

 

(c)          This Agreement has been duly executed and delivered by Stockholder
and, assuming the due authorization, execution and delivery by Parent,
constitutes a valid and binding obligation of Stockholder, enforceable against
Stockholder in accordance with its terms (except to the extent that
enforceability may be limited by applicable bankruptcy, insolvency, moratorium,
reorganization or similar Laws affecting the enforcement of creditors’ rights
generally or by general principles of equity (regardless of whether considered
in a proceeding in equity or at law).

 

4

--------------------------------------------------------------------------------


 

(d)         The execution, delivery and performance of this Agreement by
Stockholder do not and will not require any consent, approval, authorization or
permit of, action by, filing with or notification to, any Governmental Entity,
except for any such consent, approval, authorization, permit, action, filing or
notification the failure of which to make or obtain, individually or in the
aggregate, has not and would not materially impair Stockholder’s ability to
perform Stockholder’s obligations under this Agreement.

 

7.                                      Termination.  This Agreement shall
terminate and be of no further force or effect whatsoever as of the earlier of
(a) such date and time as the Merger Agreement shall have been validly
terminated pursuant to the terms of Article VII thereof or (b) the Effective
Time (the “Expiration Date”); provided, however, that (i) Section 8 shall
survive the termination of this Agreement, and (ii) the termination of this
Agreement shall not relieve Stockholder from any liability for any inaccuracy in
or breach of any representation, warranty, covenant or agreement contained in
this Agreement prior to such termination.

 

8.                                      Miscellaneous Provisions.

 

(a)         Amendments.  This Agreement may not be amended, modified or
supplemented in any manner, whether by course of conduct or otherwise, except by
an instrument in writing specifically designated as an amendment hereto, signed
on behalf of each of the parties.

 

(b)         Extension of Time; Waivers.  The parties may, to the extent
permitted by applicable Law, (i) extend the time for the performance of any of
the obligations or acts of the other party, (ii) waive any inaccuracies in the
representations and warranties of the other party set forth in this Agreement or
any document delivered pursuant hereto or (iii) subject to applicable Law, waive
compliance with any of the agreements of the other party contained herein.  Any
agreement on the part of a party to any such waiver shall be valid only if set
forth in a written instrument executed and delivered by such party.  No failure
or delay of either party in exercising any right or remedy hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such right or power, or any abandonment or discontinuance of steps to enforce
such right or power, or any course of conduct, preclude any other or further
exercise thereof or the exercise of any other right or power.

 

(c)          Notices.  All notices and other communications hereunder shall be
in writing and shall be deemed duly given (i) on the date of delivery if
delivered personally, or if by facsimile or e-mail, upon written confirmation of
receipt by facsimile, e-mail or otherwise, (ii) on the first Business Day
following the date of dispatch if delivered utilizing a next-day service by a
recognized next-day courier or (iii) on the earlier of confirmed receipt or the
third Business Day following the date of mailing if delivered by registered or
certified mail, return receipt requested, postage prepaid.  All notices
hereunder shall be delivered (x) if to Parent, to the address, e-mail address or
facsimile provided in the Merger Agreement, including to the persons designated
therein to receive copies; and (y) if to Stockholder, to Stockholder’s address,
e-mail address or facsimile number shown on Stockholder’s signature page hereto.

 

(d)         Interpretation.  When a reference is made in this Agreement to a
Section, such reference shall be to a Section of this Agreement unless otherwise
indicated.  The headings

 

5

--------------------------------------------------------------------------------


 

contained in this Agreement are for convenience of reference purposes only and
shall not affect in any way the meaning or interpretation of this Agreement. 
All words used in this Agreement will be construed to be of such gender or
number as the circumstances require.  The word “including” and words of similar
import when used in this Agreement will mean “including, without limitation,”
unless otherwise specified.  The words “hereof,” “herein” and “hereunder” and
words of similar import when used in this Agreement shall refer to the Agreement
as a whole and not to any particular provision in this Agreement.  The term “or”
is not exclusive.  The word “will” shall be construed to have the same meaning
and effect as the word “shall.”  References to days mean calendar days unless
otherwise specified.  No summary of this Agreement prepared by either party
shall affect the meaning or interpretation of this Agreement.

 

(e)          Entire Agreement.  This Agreement constitutes the entire agreement,
and supersedes all prior written agreements, arrangements, communications and
understandings and all prior and contemporaneous oral agreements, arrangements,
communications and understandings among the parties with respect to the subject
matter hereof.

 

(f)           Parties in Interest.  This Agreement is not intended to, and shall
not, confer upon any other Person other than the parties and their respective
successors and permitted assigns any rights or remedies hereunder.

 

(g)          Governing Law.  This Agreement and all disputes or controversies
arising out of or relating to this Agreement or the transactions contemplated
hereby shall be governed by, and construed in accordance with, the internal Laws
of the State of Delaware, without regard to any choice or conflict of Law
provision or rule (whether of the State of Delaware or any other jurisdiction)
that would cause the application of laws of any jurisdiction other than those of
the State of Delaware.

 

(h)         Submission to Jurisdiction.  Each of the parties irrevocably agrees
that any legal action or proceeding arising out of or relating to this Agreement
brought by either party or such party’s Affiliates against the other party or
its Affiliates shall be brought and determined in the Court of Chancery of the
State of Delaware, provided that if jurisdiction is not then available in the
Court of Chancery of the State of Delaware, then any such legal action or
proceeding may be brought in any federal court located in the State of Delaware
or the CCLD.  Each of the parties hereby irrevocably submits to the jurisdiction
of the aforesaid courts for itself and with respect to its property, generally
and unconditionally, with regard to any such action or proceeding arising out of
or relating to this Agreement and the transactions contemplated hereby.  Each of
the parties agrees not to commence any action, suit or proceeding relating
thereto except in the courts described above in Delaware, other than actions in
any court of competent jurisdiction to enforce any judgment, decree or award
rendered by any such court in Delaware as described herein.  Each of the parties
further agrees that notice as provided herein shall constitute sufficient
service of process and the parties further waive any argument that such service
is insufficient.  Each of the parties hereby irrevocably and unconditionally
waives, and agrees not to assert, by way of motion or as a defense, counterclaim
or otherwise, in any action or proceeding arising out of or relating to this
Agreement or the transactions contemplated hereby, (i) any claim that it is not
personally subject to the jurisdiction of the courts in Delaware as described
herein for any reason, (ii) that it or its property is exempt or immune from
jurisdiction of any such court or from any legal process commenced in such
courts (whether through service

 

6

--------------------------------------------------------------------------------


 

of notice, attachment prior to judgment, attachment in aid of execution of
judgment, execution of judgment or otherwise) and (iii) that (x) the suit,
action or proceeding in any such court is brought in an inconvenient forum,
(y) the venue of such suit, action or proceeding is improper or (z) this
Agreement, or the subject matter hereof, may not be enforced in or by such
courts.

 

(i)             Assignment; Successors.  Neither this Agreement nor any of the
rights, interests or obligations under this Agreement may be assigned or
delegated, in whole or in part, by operation of law or otherwise, by either
party without the prior written consent of the other party, and any such
assignment without such prior written consent shall be null and void, except
that Parent may assign this Agreement to any direct or indirect wholly owned
Subsidiary of Parent without the consent of Stockholder. Subject to the
preceding sentence, this Agreement will be binding upon, inure to the benefit
of, and be enforceable by, the parties and their respective successors and
assigns, including Stockholder’s estate and heirs upon the death of Stockholder.

 

(j)            Enforcement.  The parties agree that irreparable damage would
occur in the event that any of the provisions of this Agreement were not
performed in accordance with their specific terms or were otherwise breached. 
Accordingly, each party shall be entitled to specific performance of the terms
hereof, including an injunction or injunctions to prevent breaches of this
Agreement and to enforce specifically the terms and provisions of this Agreement
in the Court of Chancery of the State of Delaware, provided, that if
jurisdiction is not then available in the Court of Chancery of the State of
Delaware, then in any federal court located in the State of Delaware or the
CCLD, this being in addition to any other remedy to which such party is entitled
at law or in equity.  Each of the parties hereby further waives (i) any defense
in any action for specific performance that a remedy at law would be adequate
and (ii) any requirement under any Law to post security as a prerequisite to
obtaining equitable relief.

 

(k)         Severability.  Whenever possible, each provision or portion of any
provision of this Agreement shall be interpreted in such manner as to be
effective and valid under applicable Law, but if any provision or portion of any
provision of this Agreement is held to be invalid, illegal or unenforceable in
any respect under any applicable Law or rule in any jurisdiction, such
invalidity, illegality or unenforceability shall not affect any other provision
or portion of any provision in such jurisdiction, and this Agreement shall be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision or portion of any provision had never been
contained herein.

 

(l)             WAIVER OF JURY TRIAL.  EACH OF THE PARTIES TO THIS AGREEMENT
HEREBY IRREVOCABLY WAIVES ALL RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING
OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY.

 

(m)     Counterparts.  This Agreement may be executed in two or more
counterparts, all of which shall be considered one and the same instrument and
shall become effective when one or more counterparts have been signed by each of
the parties and delivered to the other party.

 

7

--------------------------------------------------------------------------------


 

(n)         Facsimile or .pdf Signature.  This Agreement may be executed by
facsimile or .pdf signature and a facsimile or .pdf signature shall constitute
an original for all purposes.

 

(o)         No Presumption Against Drafting Party.  Each of Parent and
Stockholder acknowledges that each party to this Agreement has been represented
by counsel in connection with this Agreement and the transactions contemplated
by this Agreement.  Accordingly, any rule of law or any legal decision that
would require interpretation of any claimed ambiguities in this Agreement
against the drafting party has no application and is expressly waived.

 

(p)         Attorneys’ Fees.  In any action at law or suit in equity with
respect to this Agreement or the rights of any of the parties, the prevailing
party in such action or suit shall be entitled to receive its reasonable
attorneys’ fees and all other reasonable costs and expenses incurred in such
action or suit.

 

(q)         Further Assurances.  Stockholder hereby agrees that Parent may
publish and disclose in any proxy materials (including all documents and
schedules filed with the SEC), Stockholder’s identity and ownership of the
Shares and the nature of Stockholder’s commitments, arrangements and
understandings under this Agreement and may further file this Agreement with any
filing made by Parent with the SEC relating to the Proposed Transaction. 
Stockholder agrees to notify Parent promptly of any additional Shares of which
Stockholder becomes the record or beneficial owner after the date of this
Agreement.

 

[REMAINDER OF PAGE INTENTIONALLY BLANK]

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Stockholder Agreement to
be duly executed as of the date first above written.

 

 

 

MKS INSTRUMENTS, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

[Stockholder Name]

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Telephone: (__) ____-__________

 

Facsimile:  (__) ____-__________

 

E-Mail Address: ________________

 

 

 

Shares Beneficially Owned by Stockholder:

 

__________ shares of common stock, par value $0.1167 per share

 

--------------------------------------------------------------------------------